Exhibit 10.3

WHITING PETROLEUM CORPORATION

PERFORMANCE SHARE UNIT AWARD AGREEMENT

(Officer Form)

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of [●], 20[●] by and between Whiting Petroleum Corporation, a
Delaware corporation with its principal offices at Denver, Colorado (the
“Company”), and the employee of the Company or one of its affiliates whose
signature is set forth on the signature page hereof (the “Participant”).

W I T N E S S E T H :

WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2013 Equity
Incentive Plan (the “Plan”) to permit shares of the Company’s common stock (the
“Stock”) or cash to be awarded to certain key salaried employees and
non-employee directors of the Company and any affiliate of the Company; and

WHEREAS, the Participant is an employee of the Company or one of its affiliates,
and the Company desires such person to remain in such capacity and to further an
opportunity for his or her stock ownership in the Company in order to increase
his or her proprietary interest in the success of the Company;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.    Award of PSUs. Subject to the terms and conditions set forth herein, the
Company hereby awards the Participant the number of performance share units
(“PSUs”) set forth on the signature page hereof as the target number of PSUs
subject to this Agreement (the “Target PSUs”).

2.    Determination of PSUs Earned.

(a)    The number of PSUs earned (the “Earned PSUs”) will equal the sum of the
number of PSUs earned for each of the three performance periods set forth on
Exhibit A (each, a “Performance Period”). The number of PSUs earned for a
particular Performance Period shall equal the product of (a) one-third (1/3) of
the Target PSUs multiplied by (b) the earned percentage (the “Earned
Percentage”) for that Performance Period, determined as set forth on Exhibit A.
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company will make all final determinations regarding the number of Earned PSUs
for each Performance Period on a date within six weeks following the end of the
applicable Performance Period (each such date, a “Determination Date”);
provided, however, that, subject to Section 2(b), such Earned PSUs shall remain
subject to the Participant’s satisfaction of the employment requirements of
Section 4. Any PSUs determined not to be earned on the Determination Date
applicable to such PSUs shall be forfeited on such Determination Date.



--------------------------------------------------------------------------------

(b)    If the Participant’s employment with the Company and its affiliates
terminates prior to the Determination Date following the final Performance
Period (the “Final Determination Date”) as a result of (i) the Participant’s
Retirement (as defined below) or (ii) the Participant’s death when the
Participant is Retirement-eligible (either of (i) or (ii), a “Qualifying
Termination”), then the Participant shall be eligible to receive a pro rata
portion of the PSUs as Earned PSUs. Such pro rata portion shall be equal to, for
each one-third (1/3) of the total PSUs subject to this Agreement subject to a
Performance Period (each “Tranche”), the product of (A) the Earned Percentage
applicable to the Tranche of PSUs multiplied by (B) the quotient of (x) the
number of days during the Performance Period applicable to the Tranche of PSUs
on which the Participant was employed by the Company or an affiliate divided by
(y) the total number of days in the Performance Period applicable to the Tranche
of PSUs.

(c)    “Retirement” shall mean the termination of the Participant’s employment
(i) following the Participant’s having reached the age of sixty (60) with at
least ten (10) years of service as an employee of the Company or one of its
affiliates and (ii) at a time when Participant’s employment could not have been
terminated for Cause (as defined in the Executive Employment and Severance
Agreement between the Participant and the Company).

3.    Settlement of PSUs.

(a)    As soon as reasonably practicable (but no more than thirty (30) days)
after the Determination Date following the end of the final Performance Period
(the “Final Determination Date”), the Company will issue to the Participant a
number of Shares (or pay cash to the extent provided by Section 3(b)) equal to
the number of the Earned PSUs determined to be earned on the Final Determination
Date and the preceding Determination Dates; provided, however, that if the
Participant’s employment with the Company terminates prior to the Final
Determination Date as a result of a Qualifying Termination, then the Company
will issue to the Participant a number of Shares (or pay cash to the extent
provided by Section 3(b)) equal to the number of PSUs determined to be Earned
PSUs pursuant to Section 2(b) as follows:

(i)    if the Qualifying Termination occurs at or prior to the end of the first
Performance Period, then (A) Shares subject to any Earned PSUs to which the
first Performance Period applies (“First Tranche Earned PSUs”) shall be issued
during the first quarter of the first calendar year following the calendar year
in which such termination of employment occurs, (B) Shares subject to any Earned
PSUs to which the second Performance Period applies (“Second Tranche Earned
PSUs”) shall be issued (or cash paid to the extent provided in Section 3(b))
during the first quarter of the second calendar year following the calendar year
in which such termination of employment occurs and (C) Shares subject to any
Earned PSUs to which the third Performance Period applies (“Third Tranche Earned
PSUs”) shall be issued (or cash paid to the extent provided in Section 3(b))
within thirty (30) days following the Final Determination Date.

 

-2-



--------------------------------------------------------------------------------

(ii)    if the Qualifying Termination occurs after the end of the first
Performance Period, then (A) Shares shall be issued (or cash paid to the extent
provided in Section 3(b)) in settlement of any First Tranche Earned PSUs and any
Second Tranche Earned PSUs during the first quarter of the first calendar year
following the calendar year in which such termination of employment occurs and
(B) Shares shall be issued (or cash paid to the extent provided in Section 3(b))
in settlement of any Third Tranche Earned PSUs within thirty (30) days following
the Final Determination Date.

(b)    Notwithstanding anything to the contrary herein:

(i)    To the extent the total number of Shares that would otherwise be issued
to the Participant in settlement of PSUs pursuant to the terms of this Agreement
exceeds the Target PSUs (which, for purposes of clarity, shall be the Target
PSUs on the date of this Agreement), the Participant shall be paid cash equal to
the Fair Market Value of such excess Shares in lieu of being issued Shares.

(ii)    If the PSUs are deferred compensation subject to Section 409A of the
Code, and if the Participant is a “specified employee” as of the date of his or
her “separation from service” (as those terms are defined in Section 409A of the
Code), then the issuance of any Shares or other payment in settlement of PSUs
that would otherwise be made upon the date of the Participant’s separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date and will instead be issued or paid on the date that is
six (6) months and one day after the date of the Participant’s separation from
service, but only if such delay in the issuance or other payment is necessary to
avoid the imposition of additional taxation on the Participant in respect of the
Shares under Section 409A of the Code.

4.    Other Termination of Employment or Death Prior to Retirement Eligibility.
If the Participant’s employment with the Company and its affiliates is
terminated other than in a Qualifying Termination (including death prior to
Retirement Eligibility) prior to the Final Determination Date, then all PSUs
shall be forfeited as of the date on which such termination occurs.

5.    Rights as a Shareholder; Dividend Equivalents. The Participant shall not
have any rights of a shareholder with respect to the Shares underlying the PSUs
(including, without limitation, any voting rights or any right to dividends),
until the Shares have been issued hereunder. If, however, after the grant date
of the PSUs and prior to the settlement date, a record date with respect to a
cash dividend on the Shares occurs, then on the date that such dividend is paid
to Company shareholders the Participant shall be credited with “dividend
equivalents” in an amount equal to the dividends that would have been paid to
the Participant if the Participant owned a number of Shares equal to the number
of PSUs subject to this Agreement as of such record date. The dividend
equivalents will be deemed to be reinvested in additional performance share
units (determined by multiplying the cash dividends paid by the Fair Market
Value of a Share on the dividend payment date) and will be subject to the same
terms and conditions, and shall be earned, vested, settled or forfeited (if
applicable) at the same time and to the same extent, as the PSUs to which they
are attributable.

 

-3-



--------------------------------------------------------------------------------

6.    Tax Withholding. As a condition of receiving this award of PSUs, the
Participant agrees to pay to the Company upon demand such amount as may be
requested by the Company for the purpose of satisfying its liability to withhold
federal, state, or local income or other taxes due by reason of the grant,
vesting or settlement of, or by reason of any other event relating to, the PSUs,
or the Participant may elect to have the Company satisfy such withholding
obligations by withholding a number of Shares otherwise issuable or cash
otherwise payable hereunder having a Fair Market Value on the date the tax
obligation arises equal to the amount to be withheld; provided, however, that
the amount to be withheld may not exceed the total maximum statutory tax rates
associated with the transaction to the extent needed for the Company to avoid
adverse accounting treatment. If the Participant does not make such payment or
election, then the Company or an affiliate may withhold such taxes from other
amounts owed to the Participant or may choose to satisfy the withholding
obligations by withholding Shares otherwise issuable or cash otherwise payable
hereunder in accordance with the preceding sentence.

7.    No Right to Employment or Service; Forfeiture for Breach of Contract.
Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment or service of the Company or any affiliate, or
interfere with or limit in any way the right of the Company or an affiliate to
terminate the Participant’s employment or service at any time. Notwithstanding
anything to the contrary in this Agreement, if, after the Participant’s
employment or service is terminated for any reason, the Participant breaches any
material provision of any applicable confidentiality, non-compete, non-solicit,
general release, covenant not-to-sue or other agreement with the Company or any
affiliate, then any PSUs that have not previously been forfeited shall be
forfeited immediately effective as of the date on which such breach occurs.

8.    Interpretation by Committee. The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded performance share units.

9.    Transferability. The Participant may not transfer any interest in the PSUs
other than under the Participant’s will or as required by the laws of descent
and distribution. The PSUs also may not be pledged, attached, or otherwise
encumbered. Any purported assignment, alienation, sale, transfer, pledge,
attachment or encumbrance of the PSUs in violation of the terms of this
Agreement shall be null and void and unenforceable against the Company or its
successors. In addition, notwithstanding anything to the contrary herein, the
Participant agrees and acknowledges with respect to any Shares issued hereunder
that have not been registered under the Securities Act of 1933, as amended (the
“Act”) (a) he or he or she will not sell or otherwise dispose of such Shares
except pursuant to an effective registration statement under the Act and any
applicable state securities laws, or in a transaction which, in the opinion of
counsel for the Company, is exempt from such registration, and (b) a legend will
be placed on the certificates for the Shares to such effect.

 

-4-



--------------------------------------------------------------------------------

10.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed therein between residents thereof.

(b)    This Agreement may not be amended or modified except by the written
consent of the parties hereto.

(c)    The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d)    Any notice, filing or delivery hereunder or with respect to the PSUs
shall be given to the Participant at either his or her usual work location or
his or her home address as indicated in the records of the Company, and shall be
given to the Committee or the Company at 1700 Broadway, Suite 2300, Denver,
Colorado 80290-2300, Attention: Corporate Secretary. All such notices shall be
given by first class mail, postage prepaid, or by personal delivery.

(e)    This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and shall be binding upon and inure to
the benefit of the Participant and the Participant’s heirs and legal
representatives.

(f)    This Agreement is subject in all respects to the terms and conditions of
the Plan, and the PSUs shall be considered Performance Units for purposes of the
Plan.

11.    Change in Control. Notwithstanding any other provision to the contrary
contained in this Agreement, effective upon a Change in Control (as defined in
the Plan) that occurs prior to the end of the last Performance Period, a number
of PSUs equal to the sum of the PSUs described in (a) and (b) below shall be
deemed to have been earned and shall be settled in Shares (or cash, to the
extent provided by Section 3(b)) as of the date of the Change in Control
(provided that such PSUs have not previously been forfeited or settled pursuant
to the terms of this Agreement):

(a)    with respect to each Performance Period that has been completed as of the
date of the Change in Control (if any), the number of PSUs earned for such
completed Performance Period; and

(b)    with respect to each Performance Period that has not been completed as of
the date the Change in Control occurs, one-third (1/3) of the Target PSUs
(subject to, if the Participant has had a Qualifying Termination prior to the
Change in Control, pro ration pursuant to Section 2(b)); provided that, if the
terms of any employment or similar agreement in effect between the Participant
and the Company or an affiliate as of the date of the Change in Control provide
a better result, then the relevant provisions of such agreement are deemed
incorporated by reference herein for such purpose and such provisions shall
supercede the foregoing.

[Signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.

WHITING PETROLEUM CORPORATION     

 

By:                      «Name»

Target PSUs:                                                           

 

-6-